



idexlogo.jpg [idexlogo.jpg]EX-10.28    
Plan:    IDEX Corporation Incentive Award Plan
As Amended and Restated effective April 8, 2015


IDEX CORPORATION
RESTRICTED STOCK UNIT AGREEMENT FOR DIRECTORS


Effective on the Grant Date, you have been granted Restricted Stock Units (the
"Restricted Units") providing you the entitlement to receive shares of IDEX
Corporation (the "Company") Common Stock for the Restricted Units that vest, in
accordance with the provisions of this Agreement and the provisions of the IDEX
Corporation Incentive Award Plan, as Amended and Restated effective April 8,
2015 (the "Plan"), which is incorporated herein by this reference and made a
part of this Agreement.


In addition to the Restricted Units, you are awarded Dividend Equivalents.
Dividend Equivalents provide you with the right to receive a cash payment equal
to the amount of dividend which would have been paid on a share of Common Stock
for so long as the Restricted Unit remains outstanding. Dividend Equivalents
will be paid in cash shortly after dividends are paid to eligible shareholders
of common stock. Notwithstanding the foregoing, if you elect to defer settlement
of the Restricted Units, payment of the Dividend Equivalents also will be
deferred to time of settlement.


The Restricted Units will fully vest and no longer be subject to the
restrictions of this Agreement on the earlier of: (i) the third anniversary of
the Grant Date; (ii) the failure of the director to be reelected as a member of
the board, (iii) termination of service after six years of continuous service on
the IDEX Corporation Board of Directors, or (iv) a Change in Control.


In the event of your termination as a director for any reason other than death
or Disability (“Termination of Service”), your right to vest in the Restricted
Units will terminate effective as of the date that you give or are provided with
written notice of Termination of Service. However, this award shall be fully
vested upon your termination as a director by reason of death, Disability, or
upon termination after achieving six years of continuous service on the IDEX
Board of Directors. "Disability" means that you could qualify to receive
long-term disability payments under the Company's long-term disability insurance
program, as it may be amended from time to time.


The Restricted Units and Dividend Equivalents are not transferable except by
will or the laws of descent and distribution. Until the Common Stock is issued
upon settlement of the Restricted Units you will not be deemed for any purpose
to be, or have rights as, a Company shareholder by virtue of this award.







--------------------------------------------------------------------------------





Promptly following the vesting date, and in any event no later than March 15 of
the calendar year following the calendar year in which vesting of the Restricted
Units occurs, the Company shall (a) issue and deliver to you the number of
shares of Common Stock equal to the number of vested Restricted Units [and cash
equal to any Dividend Equivalents credited with respect to such Vested Units and
the interest thereon or, at the discretion of the Committee, shares of Common
Stock having a Fair Market Value equal to such Dividend Equivalents and the
interest thereon]; and (b) enter your name on the books of the Company as the
shareholder of record with respect to the shares of Common Stock delivered to
you. Notwithstanding the foregoing, in accordance with Section 8.7 of the Plan,
you may have elected to defer settlement of the Restricted Units by having
completed a settlement deferral election agreement.


You acknowledge that all employees, including corporate officers, and directors
of IDEX are prohibited from engaging in any transaction in which they may profit
from short-term speculative swings in the value of the company securities
(“hedging”) and agree not to engage in any hedging transactions. For this
purpose, “hedging” includes “short-sales” (selling borrowed securities which the
seller hopes can be purchased at a lower price in the future) or “short sales
against the box” (selling owned, but not delivered securities), “put” and “call”
options (publicly available rights to sell or buy securities within a certain
period of time at a specified price or the like), and other hedging transactions
designed to minimize the risk inherent in owning IDEX stock, such as zero-cost
collars and forward sales contracts.


Consistent with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and to the extent not in violation of any applicable
law, IDEX reserves the right to recover from current and/or former key employees
and directors any wrongfully earned performance-based compensation, including
stock-based awards, upon the determination by the Compensation Committee of the
following:
(a)
there is a restatement of Company financials, due to the material noncompliance
with any financial reporting requirement,

(b)
the cash incentive or equity compensation to be recouped was calculated on, or
its realized value affected by, the financial results that were subsequently
restated,

(c)
the cash incentive or equity compensation would have been less valuable than
what was actually awarded or paid based upon the application of the correct
financial results, and

(d)
the pay affected by the calculation was earned or awarded within three years of
the determination of the necessary restatement

The Compensation Committee has exclusive authority to modify, interpret and
enforce this provision in compliance with all regulations.
You acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. The Company, its affiliates and
your employer hold certain personal information, including your name, home
address and telephone number, date of birth, social security number or other
employee tax identification





--------------------------------------------------------------------------------





number, salary, nationality, job title, any shares of stock awarded, cancelled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan ("Data"). The Company and its affiliates
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere such as the United
States. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other third party with whom you may elect to deposit any shares of stock
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting the Company; however, withdrawing the consent may affect your ability
to participate in the Plan.


This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan is discretionary
in nature and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of a Restricted Stock Unit Award under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award of Restricted Stock Units or benefits in lieu of
Restricted Stock Units in the future. Future awards of Restricted Stock Units,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of the award, the number of shares, vesting provisions,
and the exercise price. The Plan has been introduced voluntarily by the Company
and in accordance with the provisions of the Plan may be terminated by the
Company at any time. By execution of this Agreement, you consent to the
provisions of the Plan and this Agreement. Defined terms used herein shall have
the meaning set forth in the Plan, unless otherwise defined herein.






COMPANY:


IDEX CORPORATION


By:___/s/ DENISE R. CADE_____                         
Denise R. Cade
     
Senior Vice President, General Counsel and Corporate Secretary



